Citation Nr: 1633866	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of the appeal resides with the RO in Reno, Nevada. 

In May 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record. 

This matter was previously before the Board in April 2015, October 2015, and March 2016 when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing systems.  Virtual VA contains additional VA treatment records, the Board hearing transcript, and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record demonstrates that a low back disorder did not have its onset during service, arthritis was not diagnosed within one year of service discharge, is otherwise related to service, and is not caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not secondary to service-connected PTSD.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  A letter dated in April 2011 contained the notice necessary regarding the direct service connection claim decided herein.  Secondary service connection was addressed in a December 2015 supplemental statement of the case; (SSOC) the claim was readjudicated in a June 2016 SSOC.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claim in 2012, 2015, and 2016.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2013 hearing, the VLJ noted the issue on appeal and elicited testimony regarding the Veteran's symptoms and all medical treatment.  Not only was the issue explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claim based on the current record.

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In an April 2015 remand, the Board directed the RO to obtain VA treatment records from July 2001 and to obtain a VA examination that addressed direct and secondary service connection.  In May 2015, the relevant VA records were associated with the claims file.  Additionally, a May 2015 VA examination and opinion were obtained.  In an October 2015 remand, the Board requested that the RO obtain VA treatment records from Los Angeles, CA dated from 1997 through 2001, and Long Beach, CA VA records dated from 1996 through 2005.  The Board also directed that the RO obtain an addendum opinion regarding whether PTSD aggravated the Veteran's low back disorder.  VA treatment records were obtained in October 2015.  A November 2015 VA opinion was obtained that addressed whether PTSD caused the low back disorder.  In a March 2016 remand, the Board directed the RO to obtain an addendum opinion regarding aggravation.  This was done in April 2016.  Additional VA treatment records were associated with the claims file in March 2016.  Accordingly, the Board finds compliance with prior remands.  See Stegall, 11 Vet. App. at 271.
Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.

II.  Factual Background

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran asserts that his low back pain began during service and that he has had back pain on and off since then.  See March, April and November 2011 statements from the Veteran.  Alternatively, he asserts that his back pain has been caused or aggravated by his service-connected PTSD.  See May 2013 hearing transcript in VVA.

STRs dated from November 1977 to November 1981 show that the Veteran was treated on several occasions for low back pain, beginning in 1978.  In November 1978, examination showed back spasms.  The Veteran was placed on profile.  After a reported fall in May 1980, X-ray studies were negative and assessment was musculoskeletal pain secondary to trauma.  A week later, the Veteran reported continued chronic back pain.  The Veteran was placed on profile for a week.  In an August 1981 separation Report of Medical History, the Veteran denied recurrent back pain.  An August 1981 Report of Medical Examination noted a normal spine upon clinical evaluation.

Following active service, the Veteran denied recurrent back pain in August 1992 and November 1993 Reserve Reports of Medical History.  August 1992 and November 1993 Reserve Reports of a Medical Examination note that clinical evaluation of the spine was normal. 

October 1996 VA outpatient treatment records note that the Veteran was seen with complaints of low back pain after a motor vehicle accident.  VA X-ray studies of the back obtained in January 1997 were negative.

An Army Reserve January 2000 Report of Medical Examination noted a normal clinical evaluation of the spine.  In the corresponding Report of Medical History, the Veteran denied recurrent back pain.

An August 2010 VA outpatient treatment record notes the Veteran's complaints of back pain.  

An April 2012 VA Back Disability Benefits Questionnaire (DBQ) notes the Veteran's history of lumbago in service, and complaints of chronic intermittent low back pain that began in service and have progressively worsened.  He denied any back trauma.  On examination, the low back was normal.  X-ray studies of the lumbar spine were normal.  The examiner reviewed the claims file and opined that the claimed condition was less likely than not (1ess than 50 percent or greater probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner noted, in support, that the Veteran had soft tissue low back injuries while in service as documented in the STRs, but that each of these resolved and required no further follow up treatments after resolution while in service.  The examiner also noted the current physical exam was negative for any observable evidence of a back disorder or residual of an in-service injury, event, or illness.

VA treatment records show that the Veteran was seen in September 2012 with complaints of low back pain, which he reported had been present intermittently since service.  Tenderness was noted on examination; the assessment was chronic low back pain.  X-rays studies revealed arthritis in the lumbosacral spine.  Subsequent VA treatment records note the Veteran's complaints of and treatment for chronic low back pain.

During the May 2013 Board hearing, the Veteran asserted that his service-connected PTSD aggravated his low back disorder and that a physician told him that PTSD can trigger or aggravate back pain.  See May 2013 Hearing Transcript, VVA.  He also submitted information from the Internet noting a relationship between PTSD and chronic pain.  

A May 2015 VA Back DBQ and Medical Opinion notes the Veteran's complaints of back pain since service and 2012 X-ray findings of arthritis.  The examiner concluded (after review of the claims file and examination of the Veteran) that it was less likely than not that the low back disorder was related to his active service.  In this regard, the examiner stated Veteran's STR show that he was seen three times for low back pain due to acute injuries in November 1978, September 1979 and May1980.  He noted that there was no documentation of chronicity between or after these episodes and that the service discharge examination noted a normal spine.  The examiner further opined that there is "no direct causal association between PTSD and degeneration of lumbar spine."

In a November 2015 VA Medical Opinion DBQ and subsequent April 2016 addendum opinion, a VA examiner stated that he reviewed the claims file and concluded that the low back disorder is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected PTSD.  In this regard, the examiner noted that the Veteran's low back condition was mild degenerative arthritis, which is caused by the aging and wear and tear process, is a mechanical and structural disease process, and is very common.  The examiner noted that per medical literature, by the age of 50, 85% of the population will show evidence of disc degeneration.  The examiner also noted that although there are articles in the medical literature reporting higher pain level in people with PTSD, the PTSD itself does not cause a change in the mechanics or structure the lumbar spine that would aggravate or accelerate the degenerative process.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for low back disorder, and the appeal must be denied.

As to both direct and secondary service connection, there is a current disability as lumbar spine arthritis has been diagnosed.  See 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366.  

As to direct service connection for a chronic disability, the Board finds that a chronic back disorder was not established during service.  Although back pain and back spasms were noted during service, there was not a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, particularly consider the normal finding at service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  Additionally, arthritis was not manifested within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  Notably VA X-ray studies of the back obtained in January 1997 were negative.  Accordingly, service connection on these bases is not warranted.

As to direct service connection, there was in-service incidents, to include low back pain, back spasms, and musculoskeletal pain secondary to trauma.  See 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366.  But the Board finds that the most probative evidence of record supports a finding that the back disorder is not related to service.  See 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366.  Initially, the service discharge examination noted a normal spine.  Additionally, August 1992 and November 1993 Army Reserve Reports of Medical Examination note that clinical evaluation of the spine was normal.  An Army Reserve January 2000 Report of Medical Examination noted a normal clinical evaluation of the spine.  These support an inference that no back disorder was present at this time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  

Furthermore, although the Veteran has reported back pain and symptoms since active duty discharge, the Board does not find these statements credible.  In an August 1981 separation Report of Medical History, the Veteran denied recurrent back pain.  Following active service, the Veteran denied recurrent back pain in August 1992, November 1993, January 2000 Army Reserve Reports of Medical History.  

Finally, the medical evidence of record indicates that the Veteran's back disorder is not related to active service.  The April 2012 VA examiner and May 2015 VA examiner both provided opinions that the back disorder was unrelated to active service.  The examiners reviewed the claims file, examined the Veteran, and provided supporting explanations with reference to the evidence in the file.  The Board accords these opinions significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion). 

The preponderance of the evidence also fails to support secondary service connection.  The 2015 and 2016 VA medical opinions provide probative evidence against the claim for service connection on a secondary basis.  The examiners thoroughly reviewed the claims file and provided citations to evidence in rendering their opinions.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (2008); Stefl, 21 Vet. App. at 125.  There are no medical opinions to the contrary.

Although the Veteran has reported both that his back disorder is related to active service and that his PTSD caused or aggravated the disorder, the Board finds him not competent to make such nexus opinions, as opposed to his competency to report continuous symptoms (addressed above).  A nexus between an internal disease such as arthritis and any incident during service is not capable of lay observation, and requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The same is true of PTSD's effect on his low back disorder; it is no capable of lay observation.  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiners opinions, which were based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  Accordingly, secondary service connection is also not warranted.  

As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim is denied.


ORDER

Service connection for a low back disorder, to include as secondary to service-connected PTSD, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


